Wing, J.
delivered the opinion of the court. We think that the decision of this court in Scott v. The Detroit Young Men's Society, 1 Dough Mich. R., 121, fully sustains the charge given by the court below ; and wre are satisfied with the doctrine laid down in that case. The whole scope also of the decision in Rowland v. Doty, Harr. Ch. R. 1, and the authorities cited by the Chancellor in delivering his opin*206ion, tend to establish the same doctrine ; although, as remarked by the Chancellor, it was not necessary in that case to decide whether it was incumbent on the party claiming title under the treasurer’s deed, to show affirmatively the regularity of all the proceedings, and that all the prerequisites to the sale had been complied with.
Thejudgment below must, therefore, be affirmed.

Judgment affirmed.